Citation Nr: 0930010	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date prior to March 10, 1998 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1943 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York (RO).  


FINDINGS OF FACT

1.  The Board denied TDIU in March 1984; the next 
correspondence from the Veteran was a claim for TDIU received 
by VA on March 10, 1998.

2.  The Veteran was examined by VA in July 1998.

3.  An April 1999 rating decision granted TDIU effective 
March 10, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to March 10, 1998 
for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in October 2006 that informed 
him of the requirements involving effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, a current VA 
examination report is not relevant in an earlier effective 
date case.

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  





Analysis of the Claim

The Veteran has contended that an earlier effective date is 
warranted because there has been evidence of TDIU for many 
years prior to March 1998.  

However, the Board has reviewed the claims files and finds 
that there is no basis for an earlier effective date than 
March 10, 1998 for the grant of TDIU. 

A claim for a total rating for compensation purposes based 
upon individual unemployability is essentially a claim for an 
increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  
The law with regard to determining the effective date of an 
increased evaluation is set forth in 38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2008).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the 
regulation, which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means 
the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r) (2008).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to a higher disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court of Appeals for Veterans Claims (Court) has made it 
clear that the question of when an increase in disability is 
factually ascertainable is answered by the Board based on the 
evidence in a veteran's VA claims folder.  "Evidence in a 
claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a).  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed 
service hospital will be accepted as the date of receipt of 
the claim.  38 C.F.R. 
§ 3.157(b)(1).  Evidence received from a private physician or 
layperson will also be accepted as a claim when the evidence 
is within the competence of the physician or layperson and 
shows the reasonable probability of entitlement to benefits.  
The date of receipt of such evidence will be accepted as the 
date of receipt of the claim.  38 C.F.R. § 3.157(b)(2); see 
38 C.F.R. § 3.155 (Providing that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim).  See Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

A March 1984 Board decision denied TDIU and an evaluation in 
excess of 70 percent for schizophrenia, and this decision is 
final.  38 C.F.R. § 20.1100 (2008).  The next correspondence 
from the Veteran was not until a claim was received by VA for 
TDIU on March 10, 1998.  This claim was eventually granted by 
an April 1999 rating decision, effective March 10, 1998.  The 
Veteran did not timely appeal.  

A claim for an effective date prior to March 10, 1998 for 
TDIU was next received by VA from the Veteran in September 
2006.  This claim was denied by rating decision in January 
2008, and the Veteran timely appealed.  

As there was no claim for TDIU and no evidence of disability 
between the date of the Board denial in March 1984 and March 
10, 1998, the date of receipt of the claim for TDIU, March 
10, 1998, is the earliest date that TDIU can be granted based 
on the facts in this case.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  In essence, the 
Court in Rudd held that there is no "freestanding" earlier 
effective date claim which could be raised at any time.  See 
Rudd, 20 Vet. App. at 299.

Because the Veteran did not appeal the April 1999 rating 
decision, the RO's decision as to the effective date for TDIU 
became final.  See 38 C.F.R. § 20.1103 (2008).  The Veteran's 
disagreement as to the effective date of TDIU was filed more 
than seven years after the April 1999 rating decision that 
granted TDIU and assigned the effective date.  His 
disagreement with the effective date is therefore untimely.  
See Rudd; see also 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

That being the case, the Veteran is left with only one option 
in his attempt to obtain an earlier effective date: a claim 
alleging that the RO's decision contained CUE.  See Rudd; see 
also 38 C.F.R. § 3.105 (2008).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).


ORDER

An effective date prior to March 10, 1998 for TDIU is denied.  


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


